Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-30-2007

Lai v. Garrubbo Capece
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1529




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lai v. Garrubbo Capece" (2007). 2007 Decisions. Paper 517.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/517


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                     NO. 07-1529
                                  ________________

                                  KATHERINE LAI,
                                                      Appellant

                                           v.

       GARRUBBO, CAPECE, D’ARCANGELO, MILLMAN & SMITH, P.C.;
       LAURIE ESTEVES; SHARP & BROWN LLP; JULIA KLUBENSPIES;
                   MCDONOUGH, KORN & EICHHORN
                 ____________________________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                              (D.C. Civ. No. 06-cv-03388)
                     District Judge: Honorable Susan D. Wigenton
                    _______________________________________

                   Submitted Under Third Circuit LAR 34.1(a)
                               August 28, 2007
            BEFORE: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES

                                (Filed August 30, 2007)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM.

             Pro se Appellant Katherine Lai appeals from a District Court order

dismissing her complaint with prejudice pursuant to Federal Rule of Civil Procedure

                                           1
12(b)(6), and denying her request for an entry of default against certain Defendants. We

will affirm.

                                              I.

               According to the complaint, Lai alleged that she received a burn in the

shape of the letter “L” during a surgical procedure in 2003. Lai filed a state court

complaint asserting, among other claims, sexual assault, harassment and medical

malpractice against her doctor and nurse staff as well as the St. Barnabas Medical Center.

               In July 2006, Lai filed the federal complaint giving rise to this appeal. In

her complaint, Lai asserted claims against the attorneys and law firms that represented the

defendants in the state court action. She asserted three claims in her complaint: (1) two

claims pursuant to the Civil Rights Act of 1964, 42 U.S.C. §§ 2000a - 2000h; and (2) one

claim pursuant to the American with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 -

12213. The District Court dismissed the complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), and denied her request for an entry of default. Next, the District

Court denied Lai’s timely motion for reconsideration on January 24, 2007, and again

dismissed the complaint. Subsequently, Lai timely filed a notice of appeal.

                                              II.

               We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review

over the District Court’s dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) is

plenary. See Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996). “Federal Rule of Civil

Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing that the

                                              2
pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1964

(2007)(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). In determining whether Lai

has stated a claim, we must accept her factual allegations as true and draw all reasonable

inferences from them in her favor. See Alston v. Parker, 363 F.3d 229, 233 (3d Cir.

2004).

                                            III.

              For essentially the reasons given by the District Court, we agree with its

order dismissing the complaint and denying Lai’s request for an entry of default.

Specifically, Lai’s allegations that the Defendants violated the Civil Rights Act of 1964

and the ADA during the defense of their clients in the state court proceedings failed to

state a claim under either of these statutes. Additionally, no default was ever entered by

the clerk, see Fed. R. Civ. P. 55(a), and we note that default judgments are disfavored as

decisions on the merits are encouraged. See Harad v. Aetna Cas. & Sur. Co., 839 F.2d

979, 982 (3d Cir. 1988). The judgment of the District Court will be affirmed.




                                             3